NO. 12-19-00312-CV
                           IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


 IN RE:                                             §

 MICHAEL A. KENNEDY,                                §       ORIGINAL PROCEEDING

 RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
        Michael A. Kennedy, an inmate acting pro se, filed this original proceeding to challenge
action/inaction by Officer A. Stephenson with the grievance office of the Polunsky Unit.
        Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and
all other writs necessary to enforce the jurisdiction of the court. TEX. GOV’T CODE ANN.
§ 22.221(a) (West Supp. 2017). A court of appeals may issue writs of mandamus against: (1) a
judge of a district, statutory county, statutory probate county, or county court in the court of appeals
district; (2) a judge of a district court who is acting as a magistrate at a court of inquiry under
Chapter 52, Code of Criminal Procedure, in the court of appeals district; or (3) an associate judge
of a district or county court appointed by a judge under Chapter 201, Family Code, in the court of
appeals district for the judge who appointed the associate judge. Id. § 22.221(b).
        Stephenson does not qualify as a judge under Section 22.221(b); thus, we lack jurisdiction
to issue a writ of mandamus against the officer unless the writ is necessary to enforce our
jurisdiction. See In re Bledsoe, 532 S.W.3d 826, 827 (Tex. App.—Texarkana 2017, orig.
proceeding) (mandamus jurisdiction did not extend to other parties outside of Section 22.221(b),
such as prison warden); see also In re Roberson, No. 13-15-00598-CV, 2015 WL 9285850, at *2
(Tex. App.—Corpus Christi Dec. 21, 2015, orig. proceeding) (mem. op.) (dismissing mandamus
proceeding for lack of jurisdiction over executive director of Texas Department of Criminal
Justice, and assistant and senior wardens). Relator does not have an appeal pending in this Court
and he has not explained how the issuance of a writ against Stephenson is otherwise necessary to
enforce this Court’s jurisdiction. Thus, we have no jurisdiction to grant the requested relief with
respect to Stephenson.
         Because we lack jurisdiction over Relator’s complaints against Stephenson, we dismiss
Relator’s petition for want of jurisdiction.
Opinion delivered September 18, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          2
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT


                                         SEPTEMBER 18, 2019

                                         NO. 12-19-00312-CV



                                     MICHAEL A. KENNEDY,
                                           Relator
                                             V.

                                   OFFICER A. STEPHENSON,
                                         Respondent


                                        ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Michael A. Kennedy; who is the relator in appellate cause number 12-19-312-CV. Said petition
for writ of mandamus having been filed herein on September 16, 2019, and the same having been
duly considered, because it is the opinion of this Court that it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby dismissed for want of jurisdiction.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3